Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on August 21, 2020. Claims 1-20 have been canceled. Claims 21-40 are pending and presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/783,149. Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed toward the same subject matter.
	The following table shows the claims in ‘580 that are rejected by corresponding claims in ‘149
Claims Comparison Table:
                                                      ‘580                ‘149              
Claims       21	            1                 
                   24	             2                    
                   26                         3
                   27	                4
                   28	                5
                  29, 36	                11
                   32	               7
              33	8
              34	9
              37	17              
Instant application  #16/999,580
Patent # 10/783,149
Claim 21, a system for providing a personalized blend of relevant content to a user, the system comprising:
 a processing device; and 
a computer readable data storage device storing instructions that, when executed by the processing device, causes the system to:

monitor a computing device associated with a user for an indication of a user interaction; collect context information associated with the user interaction; 
based at least in part on the collected context information, determine one or more characteristics of the user interaction, the one or more characteristics associated with one or both of a work/productivity context type and a home/personal context type; 








based on the one or more characteristics of the user interaction, determine a ratio of information related to the work/productivity context type to information related to the home/personal context type; and 

display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the ratio, within a user interface on the computing device.

24. The system of claim 21, wherein the current user interaction comprises: launching or accessing an application or service operative to provide personalized content to the user; or a search query.

26. The system of claim 21, wherein prior to receiving the indication of the current user interaction, the system is operative to: receive indications of user interactions; collect user data and interaction information associated with the user interactions; and determine and store a plurality of user interaction patterns based on the user data and user interaction information.

27. The system of claim 26, wherein in determining the plurality of user interaction patterns, the system is operative to categorize characteristics of each of the plurality of user interaction patterns as one or both of a work/productivity context type and a home/personal context type.

28. The system of claim 26, wherein the user data and the user interaction information comprise data sensed or determined from one or more sensors integrated in or communicatively attached to the computing device.

29. A computer-implemented method for providing a personalized blend of relevant content to a user based on an inferred context, comprising: collecting context information based on a current user interaction; based at least in part on the collected context information, determining a context type for the current user interaction as one of the work/productivity context type or the home/personal context type; based at least in part on the determined context type, determining a ratio of information related to the work/productivity context type to information related to the home/personal context type; and providing for display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the ratio, within a user interface on the computing device.

30. The method of claim 29, wherein the context information comprises a time of day.

31. The method of claim 29, wherein the context information comprises a schedule of the user.

32. The method of claim 29, wherein determining the context type for the current user interaction comprises: inferring interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of the current user interaction based on one or more characteristics associated with the current user interaction and the determined context type.

33. The method of claim 32, further comprising: using the determined context type to calculate weights of edges in a knowledge graph representing relationships between the user and entities associated with the inferred interactions that the user is likely to perform or information likely to be relevant to the user in the current context; and ranking the inferred interactions and information based on calculated edge weights, wherein a higher edge weight indicates a higher degree of relevance to the user.

34. The method of claim 33, wherein the arrangement of the information related to the work/productivity context type and the information related to the home/personal context type comprises allocating screen positions at which the inferred interactions and information are displayed based on a degree of relevance to the user.

35. The method of claim 34, wherein allocating screen resources comprises assigning prime screen positions to information that is determined to be more relevant to the user.

36. A computer-implemented method for providing a personalized blend of relevant content to a user based on an inferred context, comprising: receive indications of user interactions; collect user interaction information associated with the user interactions; determine a plurality of user interaction patterns based on the user interaction information; categorize characteristics of each of the plurality of user interaction patterns as one of the work/productivity context type or the home/personal context type; infer interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of a current user interaction based on the categorized plurality of user interaction patterns; determine a blend of information related to the work/productivity context type to information related to the home/personal context type for the current user interaction; and provide for display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the blend, within a user interface on the computing device.

37. The method of claim 36, further comprising ranking the inferred interactions that the user is likely to perform or the information that is likely to be relevant to the user based on the user interaction information associated with the current user interaction from most relevant to least relevant.

38. The method of claim 37, wherein screen positions at which the inferred interactions that the user is likely to perform or the information that is likely to be relevant to the user are displayed based on the ranking order of relevance to the user.


Claim 1. a system for providing a personalized blend of relevant content to a user based on an inferred context, the system comprising: 
at least one processing device; and 
at least one computer readable data storage device storing instructions that, when executed by the at least one processing device, cause the system to: 
receive an indication of a current user interaction on a computing device; 


determine one or more characteristics of the current user interaction, the one or more characteristics associated with one or both of a first context type and a second context type; determine a historic user interaction pattern having characteristics similar to the one or more characteristics of the current user interaction, the historic user interaction pattern categorized as one of the first context type or the second context type; 
determine whether the current user interaction is one of the first context type or the second context type based on the determined one or more characteristics and the determined historic user interaction pattern; 
based on the determined context type, determine a ratio of information related to the first context type to information related to the second context type; and 
in response to the indication of a current user interaction, display an arrangement of the information relating to the first context type and the information relating to the second context type, according to the ratio, within a user interface on the computing device.

2. The system of claim 1, wherein the current user interaction comprises: launching or accessing an application or service operative to provide personalized content to the user; or a search query.

3. The system of claim 1, wherein prior to receiving the indication of the current user interaction, the system is operative to: receive indications of user interactions; collect user data and interaction information associated with the user interactions; and determine and store a plurality of user interaction patterns based on the user data and user interaction information.

4. The system of claim 3, wherein in determining the plurality of user interaction patterns, the system is operative to categorize characteristics of each of the plurality of user interaction patterns as one of the first context type or the second context type.


5. The system of claim 3, wherein the user data and the user interaction information comprise data sensed or determined from one or more sensors integrated in or communicatively attached to the computing device.

6. The system of claim 5, wherein the system is further operative to collect the user data and the user interaction information associated with the current user interaction.

7. The system of claim 6, wherein in determining the context type for the current user interaction, the system is operative to: infer interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of the current user interaction based on the determined one or more characteristics and the determined historic user interaction pattern.

8. The system of claim 7, wherein the system is further operative to rank the inferred interactions and information based on context information associated with the current user interaction, wherein a higher edge weight indicates a higher degree of relevance to the user.

9. The system of claim 8, wherein screen positions at which inferred interactions and information are displayed are allocated based on a degree of relevance to the user.

10. The system of claim 1, wherein the first context type is a home/personal context type and the second context type is a work/productivity context type.

11. A computer-implemented method for providing a personalized blend of relevant content to a user based on an inferred context, comprising: receiving an indication of a current user interaction on a computing device; determining one or more characteristics of the current user interaction, the one or more characteristics associated with one or both of a first context type and a second context type; determining a historic user interaction pattern having characteristics similar to the one or more characteristics of the current user interaction, the historic user interaction pattern categorized as one of the first context type or the second context type; determining a context type for the current user interaction as one of the first context type or the second context type based on the determined one or more characteristics and the determined historic user interaction pattern; based on the determined context type, determining a ratio of information related to the first context type to information related to the second context type; and display an arrangement of the information relating to the first context type and the information relating to the second context type, according to the ratio, within a user interface on the computing device.

12. The method of claim 11, wherein the first context type is a home/personal context type and the second context type is a work/productivity context type.

13. The method of claim 11, wherein receiving the indication of the current user interaction comprises receiving the indication of one of: launching or accessing an application, service, or a digital personal assistant operative to provide personalized content to the user; or a search query.

14. The method of claim 11, wherein prior to determining the context type for the current user interaction: collecting user data and interaction information associated with the current user interaction and with past user interactions; and determining a plurality of user interaction patterns based on user data and user interaction information.

15. The method of claim 14, wherein determining the plurality of user interaction patterns comprises categorizing characteristics of each of the plurality of user interaction patterns as one of the first context type or the second context type.

16. The method of claim 11, wherein determining the context type for the current user interaction comprises: inferring interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of the current user interaction based on the determined one or more characteristics and the determined historic user interaction pattern.

17. The method of claim 16, further comprising: using the determined context type to calculate weights of edges in a knowledge graph representing relationships between the user and entities associated with the inferred interactions that the user is likely to perform or information likely to be relevant to the user in the current context; and ranking the inferred interactions and information based on calculated edge weights, wherein a higher edge weight indicates a higher degree of relevance to the user.

18. The method of claim 17, wherein the arrangement of the information related to the first context type and the information related to the second context type comprises allocating screen positions at which the inferred interactions and information are displayed based on a degree of relevance to the user.

19. The method of claim 18, wherein allocating screen resources comprises assigning prime screen positions to information that is determined to be more relevant to the user.


All limitations and elements in claim 1 of the instant application are found in claim 1 of Osotio except “determining a historic user interaction pattern having characteristics similar to the one or more characteristics of the current user interaction, the historic user interaction pattern categorized as one of the first context type or the second context type” have been omitted. Given the fact that the ‘580 invention has broader applications where “determining a historic user interaction pattern” must inherently include in monitoring, collecting and then determining characteristics of the current user interaction. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the similar limitations as showed in the Claims Comparison Table below.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify, add or omit the additional elements of claims 1, 8 and 15 to arrive at the claims 1, 8 and 15 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its   function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, independent claim 14 recites a storage unit, and independent claim 20 recites a storage network. Therefore, Step 1 is satisfied for claims 1-20. Step 2A Prong One: The independent claims recites monitoring a computing device associated with a user for an indication of a user interaction, collecting context information associated with the user interaction, determining one or more characteristics of the user interaction, determining a ratio of information related to the context type, and displaying an arrangement of the information relating to the context type.
These monitoring, collecting “receiving”, determining “evaluations” and displaying are acts that can be practically performed in the human mind. Such mental receiving, determining or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. The recitation of a processor in this claim does not negate the mental nature of these limitations because the claim here merely uses the processor as a tool to perform the otherwise mental processes. See October Update at Section I(C)(ii). Thus, the limitations recite concepts that fall into the “mental process” grouping of abstract ideas.
As explained in the MPEP and the October 2019 Update, in situations like this where a series of steps recite judicial exceptions, examiners should combine all recited judicial exceptions and treat the claim as containing a single abstract idea for purposes of further eligibility. See MPEP 2106.04 and 2106.05(11). Thus, for purposes of further discussion, this example considers limitations of comparing deletion temporal information to a temporal information of a data protection operation as a single abstract idea.
Step 2A Prong Two: This judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea, the claim recites the additional elements of a computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory. A computer implemented method, a system, a computer program product, a computer readable medium, processing device and memory are so generic that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(1) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014).
Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes of receiving data object for storage in storage units in accordance with error restriction to produce data slices using the computer components as a tool. While this type of automation producing data information, there is no change to the computers and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Inf 1 v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(1), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017) (using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception (Step 2A: YES).
Step 2B: This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. As explained with respect to Step 2A Prong Two, the memory, and processing device are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g). Here, the recitation of the processing device and memory is recited at a high level of generality, and, as disclosed in the specification, is also well-known. Similarly, limitations found in the dependent claims are just a nominal or tangential addition to the claim are also well-known. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept (Step 2B: NO). The claim are not eligible.
Dependent claim 22, recite additional steps, receiving and updating such steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 23, recite wherein the context information (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 24, recite additional steps, launching/ accessing such steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Dependent claim 25, recite additional steps, determining a historic user interaction pattern and determining the ratio of information such steps (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.



Dependent claims 26-28, recite additional steps, receiving, collecting such elements (limitations) to the independent claim 1, do not amount to a “significant more”, thus, the claim is non-statutory.
Claims 29-40 are similar to claims 21-28 above, and therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez et al. (US 20180096440 A1) in view of Vishwanath et al. (US 20160292283 A1).
Regarding claim 21, Lopez discloses a system for providing a personalized blend of relevant content to a user (¶[0031] and [0037], Lopez), the system comprising: 
a processing device (processor 116 of Fig.1, Lopez); and 
a computer readable data storage device (computer readable media 118 of Fig.1, Lopez) storing instructions that, when executed by the processing device, (processor 116 of Fig.1, Lopez) cause the system to: 
monitor a computing device associated with a user for an indication of a user interaction (¶[0015], [0031] and [0040]-[0042], Lopez, i.e., indicating of user interaction); 
collect context information associated with the user interaction (¶[0031] and [0040]-[0042], Lopez, i.e., data collection module 120 that collect context information and data associated with users); 
based at least in part on the collected context information, determine one or more characteristics of the user interaction (¶[0046]-[0047] and [0069]-[0070], Lopez, i.e., determining characteristics for user interaction based on the past user interaction patterns), the one or more characteristics associated with one or both of a work /productivity context type and a home ‘personal context type (¶[0046]-[0049], Lopez); and 
display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the ratio, within a user interface on the computing device (element 132 of Fig.1; ¶[0071] and [0091], Lopez, i.e., generating a recommendation’s display for user). 
Lopez, however, does not explicitly disclose determine a ratio of information related to the work/productivity context type to information related to the home/personal context type.
Vishwanath discloses determine a ratio of information related to the work/productivity context type to information related to the home/personal context type (¶[0065]-[0068], Vishwanath). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Lopez and Vishwanath before them to modify the measure the user interactions information of Vishwanath into Lopez, as taught by Vishwanath. One of ordinary skill in the art would be motivated to integrate measure the user interactions information into Lopez, with a reasonable expectation of success, in order to enhance the online system content usage.
Regarding claim 22, Lopez/Vishwanath discloses receiving updated context information associated with the user interaction (¶[0056]-[0057], Lopez); and updating the ratio of information related to the work/productivity context type to information related to the home/personal context type based on the updated context information (¶[0056]-[0057], Lopez); and updating the display of the information relating to the work/productivity context type and the information relating to the home/personal context type (¶[0056]-[0057], Lopez), according to the updated ratio, within the user interface on the computing device (¶[0056]-[0057], Lopez).
Regarding claim 23, Lopez/Vishwanath discloses wherein the context information (¶[0064]-[0065], Lopez) comprises one or more of: user histories, session logs, application data, contacts data, calendar and schedule data, time of day, notification data, social-network data, news, online gaming data, ecommerce activities, user-account(s) data, home-sensor data, appliance data, global positioning system (GPS) data, vehicle signal data, traffic data, weather data, wearable device data, user device data, sensor data, payment or credit card usage data, and purchase history data (¶[0064]-[0065], Lopez).
Regarding claim 24, Lopez/Vishwanath discloses wherein the current user interaction comprises: launching or accessing an application or service operative to provide personalized content to the user; or a search query (¶[0039] and [0069]-[0071], Lopez, i.e., personalizing specific content to the user). 
Regarding claim 25, Lopez/Vishwanath discloses determine a historic user interaction pattern having characteristics similar to the one or more characteristics of the user interaction (¶[0042] and [0067], Vishwanath), the historic user interaction pattern categorized as one or both of a work/productivity context type and a home/personal context type (¶[0042] and [0067], Vishwanath); and based on the one or more characteristics of the user interaction and the historic user interaction pattern, determine the ratio of information related to the work/productivity context type to information related to the home/personal context type (¶[0042] and [0067], Vishwanath).
Regarding claim 26, Lopez/Vishwanath discloses receiving the indication of the current user interaction, the system is operative to: receive indications of user interactions (¶[0015], [0031] and [0040]-[0043], Lopez); collect user data and interaction information associated with the user interactions (¶[0025], [0031] and [0071]-[0072], Lopez); and determine and store a plurality of user interaction patterns based on the user data and user interaction information (¶[0015], [0031] and [0040]-[0042], Lopez). 
Regarding claim 27, Lopez/Vishwanath discloses wherein in determining the plurality of user interaction patterns (¶[0015], [0031] and [0040]-[0042], Lopez), the system is operative to categorize characteristics of each of the plurality of user interaction patterns as home/personal related or work/productivity related (¶[0015], [0031] and [0040]-[0042], Lopez). 
Regarding claim 28, Lopez/Vishwanath discloses wherein the user data and the user interaction information comprise data sensed or determined from one or more sensors integrated in or communicatively attached to the computing device (¶[0021] -[0025], Lopez). 
Regarding claim 29, Lopez discloses a computer-implemented method for providing a personalized blend of relevant content to a user based on an inferred context (¶[0031] and [0035], Lopez), comprising: 
collecting context information based on a current user interaction (¶[0031] and [0040]-[0042], Lopez, i.e., data collection module 120 that collect context information and data associated with users);
based at least in part on the collected context information, determining a context type for the current user interaction as one of the work/productivity context type or the home/personal context type; based at least in part on the determined context type (¶[0046]-[0047] and [0069]-[0070], Lopez, i.e., determining characteristics for user interaction based on the past user interaction patterns); and 
providing for display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the ratio, within a user interface on the computing device (¶[0046]-[0049], Lopez); and 
display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type, according to the ratio, within a user interface on the computing device (element 132 of Fig.1; ¶[0071] and [0091], Lopez, i.e., generating a recommendation’s display for user). 
Lopez, however, does not explicitly disclose determine a ratio of information related to the work/productivity context type to information related to the home/personal context type.
Vishwanath discloses determine a ratio of information related to the work/productivity context type to information related to the home/personal context type (¶[0065]-[0068], Vishwanath). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Lopez and Vishwanath before them to modify the measure the user interactions information of Vishwanath into Lopez, as taught by Vishwanath. One of ordinary skill in the art would be motivated to integrate measure the user interactions information into Lopez, with a reasonable expectation of success, in order to enhance the online system content usage.
Regarding claim 30, Lopez/Vishwanath discloses wherein the context information comprises a time of day.
Regarding claim 31, Lopez/Vishwanath discloses wherein the context information comprises a schedule of the user.
Regarding claim 32, Lopez/Vishwanath discloses wherein determining the context type for the current user interaction comprises: inferring interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of the current user interaction based on one or more characteristics associated with the current user interaction and the determined context type.
Regarding claim 33, Lopez/Vishwanath discloses wherein the system is further operative to rank the inferred interactions (¶[0041]-[0042] and [0064]-[0066], Vishwanath) and information based on context information associated with the current interaction (¶[0041]-[0042] and [0064]-[0066], Vishwanath), wherein a higher edge weight indicates a higher degree of relevance to the user (¶[0041]-[0042] and [0064]-[0066], Vishwanath). 
Regarding claim 34, Lopez/Vishwanath discloses wherein screen positions at which inferred interactions and information are displayed are allocated based on a degree of relevance to the user (¶[0041]-[0042] and [0064]-[0066], Vishwanath, i.e., content items for presentation to the viewing user based on the threshold position in the ranking. Please notes the “threshold position” corresponding to “screen position”). 
Regarding claim 35, Lopez/Vishwanath discloses wherein allocating screen resources comprises assigning prime screen positions to information that is determined to be more relevant to the user (¶[0041]-[0042] and [0064]-[0066], Vishwanath, i.e., content items for presentation to the viewing user based on the threshold position in the ranking).
Regarding claim 36, Lopez discloses a computer-implemented method for providing a personalized blend of relevant content to a user based on an inferred context, comprising: receive indications of user interactions (¶[0015], [0031] and [0040]-[0042], Lopez, i.e., indicating of user interaction); collect user interaction information associated with the user interactions (¶[0031] and [0040]-[0042], Lopez, i.e., data collection module 120 that collect context information and data associated with users); determine a plurality of user interaction patterns based on the user interaction information (¶[0046]-[0047] and [0069]-[0070], Lopez, i.e., determining characteristics for user interaction based on the past user interaction patterns); infer interactions that the user is likely to perform or information that is likely to be relevant to the user in a current context of a current user interaction based on the categorized plurality of user interaction patterns (¶[0031], [0035] and [0037]-[0038], Lopez); determine a blend of information related to the work/productivity context type to information related to the home/personal context type for the current user interaction (¶[0046]-[0047] and [0069]-[0070], Lopez, i.e., determining characteristics for user interaction based on user interaction patterns); and provide for display an arrangement of the information relating to the work/productivity context type and the information relating to the home/personal context type (element 132 of Fig.1; ¶[0071] and [0091], Lopez, i.e., generating a recommendation’s display for user), according to the blend, within a user interface on the computing device (¶[0071] and [0091], Lopez).
Lopez, however, does not explicitly disclose categorize characteristics of each of the plurality of user interaction patterns as the home/personal context type.
Vishwanath discloses categorize characteristics of each of the plurality of user interaction patterns (¶[0042] and [0064]-[0066], Vishwanath) and determine a ratio of information related to the work/productivity context type to information related to the home/personal context type (¶[0065]-[0068], Vishwanath). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Lopez and Vishwanath before them to modify the measure the user interactions information of Vishwanath into Lopez, as taught by Vishwanath. One of ordinary skill in the art would be motivated to integrate measure the user interactions information into Lopez, with a reasonable expectation of success, in order to enhance the online system content usage.
Regarding claim 37, Lopez/Vishwanath discloses ranking the inferred interactions that the user is likely to perform or the information that is likely to be relevant to the user based on the user interaction information associated with the current user interaction from most relevant to least relevant (¶[0041]-[0042] and [0064]-[0066], Vishwanath).
Regarding claim 38, Lopez/Vishwanath discloses wherein screen positions at which the inferred interactions that the user is likely to perform or the information that is likely to be relevant to the user are displayed based on the ranking order of relevance to the user (¶[0041]-[0042] and [0064]-[0066], Vishwanath).
Regarding claim 39, Lopez/Vishwanath discloses wherein the user histories, session logs, application data, contacts data, calendar and schedule data, time of day, notification data, social-network data, news, online gaming data, ecommerce activities, user-account(s) data, home-sensor data, appliance data, global positioning system (GPS) data, vehicle signal data, traffic data, weather data, wearable device data, user device data, sensor data, payment or credit card usage data, and purchase history data (¶[0064]-[0065], Lopez).
Regarding claim 40, Lopez/Vishwanath discloses receiving updated context information associated with the user interaction (¶[0056]-[0057], Lopez); and updating the ratio of information related to the work/productivity context type to information related to the home/personal context type based on the updated context information (¶[0056]-[0057], Lopez); and updating the display of the information relating to the work/productivity context type and the information relating to the home/personal context type (¶[0056]-[0057], Lopez), according to the updated ratio, within the user interface on the computing device (¶[0056]-[0057], Lopez).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Denker et al. (US 20130311508 A1) disclose METHOD, APPARATUS, AND SYSTEM FOR FACILITATING CROSS-APPLICATION SEARCHING AND RETRIEVAL OF CONTENT USING A CONTEXTUAL USER MODEL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
March 24, 2022